Law Offices SEC ATTORNEYS, LLC 116 Court Street, Suite 707 New Haven, Connecticut 06511 1.203.222.9333 Tel Securities, Hedge Funds, Corporate, 1.203.823.9343 Fax Tax, International, Mergers and www.secattorneys.com Acquisitions and Related Matters December 2, 2013 Via Edgar U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549-4644 Re:Notification under Regulation E of Highlight Network, Inc. (“Registrant”) File Nos. 95-00331, 333-153575, CIK No.: 0001445175 (Accession No: 0001178924-13-000201) Dear Commissioners: Pursuant to Rule 477(a) under the Securities Act of 1933 (“1933 Act”), the Registrant hereby request withdrawal of Registrant’s Notification Under Regulation E under the 1933 Act and under the Investment Company Act of 1940, to the above-referenced registration statement ("Registration"), filed with the Commission on November 25, 2013. The Registrant request the withdrawal to address the need for additional requirements to the Registration. The Registrant confirm that no securities have been sold in reliance on the Registration. Thank you for your attention to this matter. Please contact me should you have any questions or require additional information. Sincerely, /s/ Jerry Gruenbaum, Esq. SEC ATTORNEYS, LLC IS A PRIVATELY OWNED LAW FIRM NOT AFFILIATED WITH ANY GOVERNMENTAL AGENCY
